Citation Nr: 1606754	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  07-12 705	)	DATE
	)
	)


THE ISSUES

1. Whether clear and unmistakable error was committed in a September 2012 Board decision with respect to its denials of effective dates earlier than September 29, 2003 for the grants of service connection for diabetes mellitus and coronary artery disease (CAD). 

2. Whether clear and unmistakable error was committed in a June 2010 Board decision.

(The issue of entitlement to an initial compensable rating for diabetic retinopathy of the right eye is addressed under separate cover.)


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

The Veteran moves to revise or reverse on the basis of clear and unmistakable error (CUE) a September 2012 Board decision with respect to its denials of effective dates earlier than September 29, 2003 for the grants of service connection for diabetes mellitus and coronary artery disease (CAD).  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2014); 38 C.F.R. § 20.1402 (2015).

In his September 2013 motion, the Veteran also referenced a June 2010 decision of the Board of Veterans' Appeals (Board) that denied entitlement to increased ratings for diabetes mellitus, CAD, bilateral hearing loss, and tinnitus, and remanded other issues, including, in relevant part, entitlement to effective dates prior to September 29, 2003 for the grants of service connection for diabetes mellitus and CAD.  The reference to this decision appears to be in error, as the denials of increased ratings were not mentioned by the Veteran in his motion, and the issues of entitlement to earlier effective dates were remanded by the Board, and thus not decisions that could be attacked collaterally on the basis of CUE.  Notably, the Veteran had submitted a prior motion to revise or reverse this decision on the basis of CUE.  However, in an August 2013 decision, the Board dismissed the Veteran's motion for failure to adequately allege a clear error of fact or law, without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2015).  The Board's prior dismissal does not preclude the present motion.  See id.; see also 38 C.F.R. §§ 20.1401(a), 20.1404(b) (2015); cf. Hillyard v. Shinseki, 24 Vet. App. 343, 349-50 (2013), aff'd 695 F.3d 1257 (Fed. Cir. 2012).  As the Board's June 2010 remand of the earlier effective date issues did not constitute a decision subject to collateral attack via CUE, and no error of fact or law is alleged regarding its denial of increased ratings, this motion is again dismissed. 

The issue of entitlement to an initial compensable rating for diabetic retinopathy of the right eye is addressed under separate cover pursuant to BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(10)(a)(7). 


FINDINGS OF FACT

1. The Board's September 2012 denial of entitlement to effective dates earlier than September 29, 2003 for the grants of service connection for diabetes mellitus and CAD was reasonably supported by the law and the evidence of record, which did not show an earlier date of claim. 

2. The Veteran has not alleged error of fact or law in the Board's June 2010 decision denying increased ratings for diabetes mellitus, CAD, bilateral hearing loss, and tinnitus; the Board's remand of the issues of entitlement to earlier effective dates of service connection for CAD and diabetes does not constitute a final decision subject to collateral attack on the basis of CUE. 


CONCLUSIONS OF LAW

1. CUE was not committed in the September 2012 Board decision denying earlier effective dates for the grants of service connection for diabetes mellitus and CAD, and therefore revision or reversal of this decision is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015). 

2. The motion to revise or reverse the Board's June 2010 decision is dismissed.  38 U.S.C.A. § 7111 (West 2014);38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

There is also no indication that there are outstanding VA treatment records existing at the time of the Board's September 2012 decision that would clearly and unmistakably show an earlier claim.  See 38 C.F.R. § 20.1403(b)(2) (2015) (providing that for Board decisions issued on or after July 21, 1992, the record includes relevant documents possessed by VA, including VA treatment records, not later than 90 days before the file was transferred to the Board for review in reaching a decision, provided that the documents could reasonably be expected to be part of the record).  As discussed below, medical evidence in itself generally does not constitute a claim for VA benefits.  

Accordingly, the Board will proceed with review on the merits. 


II. Analysis

In his September 2013 motion, the Veteran argued that CUE was committed in the September 2012 Board decision with regard to its denial of effective dates earlier than September 29, 2003 for the grants of service connection for diabetes mellitus and CAD.  Specifically, he argues that the service treatment records (STRs) and service personnel records (SPRs) showed a heart condition ("left ventricular prominence") and thus receipt of such records by VA in 1971 established a claim for benefits.  

He further argues that his December 1971 application for Chapter 34 education benefits, and a December 1971 grant of a Certificate of Eligibility for VA education benefits under Chapter 34, established a claim for a heart condition pursuant to 38 C.F.R. § 3.315 (2015).  Section 3.315 provides, in pertinent part, that when there is a claim for Veteran's educational assistance under Chapters 30 or 32 of 38 U.S.C., it must be determined under certain circumstances whether a Veteran was discharged or released from active duty because of a service-connected disability, or whether the service department records show that the Veteran had at the time of separation a service-connected disability which would have warranted discharge for disability.  

Finally, he argues that the Board did not properly apply 38 C.F.R. § 3.307(c)(2015), which provides that an actual diagnosis of a disease need not be shown during a presumptive period if the lay or medical evidence otherwise establishes "characteristic manifestations of the disease to the required degree" prior to its definite diagnosis.  In this regard, he argues that there is evidence of diabetes prior to September 2003.  

For the following reasons, the Board finds that CUE was not committed in the Board's September 2012 denial of earlier effective dates of service connection for diabetes mellitus and CAD. 

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is the kind of error, either of fact or law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  To establish CUE, it must be shown either that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  See id.

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error cannot be considered CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran or claimant with the development of facts relevant to their claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.

In its September 2012 decision, the Board found that the earliest date of claim for diabetes mellitus and CAD (claimed as secondary to diabetes) was September 29, 2004.  As the claims file does not show an earlier date of claim as defined in the preceding paragraph, this finding is supported by the evidence then of record and the law.  The effective date of September 29, 2003, or one year prior to the date of claim, was granted pursuant to the liberalizing law provisions of 38 C.F.R. § 3.114 (2015), as discussed in more detail below. 

With regard to the Veteran's argument that VA's receipt of his service department records in 1971 established a claim for a heart condition because they showed a left ventricular prominence, or that medical evidence of record showing the presence of diabetes or CAD prior to September 2003 establishes an earlier effective date, the Board finds such arguments unavailing.  The Board quotes the discussion in its September 2012 decision: 

The Board notes the Veteran s argument that he had treatment for diabetes mellitus and CAD prior to his September 29, 2004 original claim for service connection.  Regarding the earlier effective date claims for diabetes mellitus, CAD [and other disabilities] he also argues that the date VA received his DD Form 214 in 1991 should be considered the date of claim.  However, there is no provision in the law for awarding an earlier effective date on either such basis.  The mere existence of a disability does not constitute a claim of service connection for such disability VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v West, 12 Vet App 32 (1998); Talbert v Brown 7 Vet App 352 (1995).  Furthermore the Veteran's separation document (DD Form 214) does not communicate an intent to apply for any specific VA benefit, and cannot be considered a formal or informal claim.  See 38 U.S.C.A. § 5101, 38 C F R. §§ 3.l(p), 3.151, 3.155.  The first communication from the Veteran indicating he was seeking service connection for diabetes mellitus and CAD was in his September 29, 2004 formal claim for such benefit.

Thus, as stated by the Board in the above excerpt from its September 2012 decision, the mere existence of evidence in the file of diabetes or CAD prior to September 2003, or of service department records showing a heart condition, does not constitute a claim for benefits as defined by VA law.  This finding is supported by the law and the evidence.  Thus, it does not constitute CUE. 

With regard to the Veteran's argument that the Board did not apply 38 C.F.R. § 3.307(c), this argument is equally without merit.  Section 3.307(c) does not define a claim, but merely clarifies that a definitive diagnosis of a disease need not be shown to grant service connection under certain presumptive provisions if the lay and medical evidence otherwise establishes its existence to the required degree within the applicable presumptive period.  The date of claim does not turn on when diabetes or CAD first manifested, but rather on when a claim was first submitted by the Veteran as defined under VA law, which requires that there be a communication or action indicating intent to apply for a benefit.  See 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Accordingly, the Board did not commit CUE in finding that the earliest date of claim was September 29, 2004, notwithstanding the provisions of section 3.307(c) and earlier evidence of diabetes and CAD. 

With regard to the provisions of 38 C.F.R. § 3.315, they are irrelevant to the issue of the date of claim for VA disability benefits.  The Board notes that under 38 C.F.R. § 3.151(a) (2015), a claim for compensation "may be considered to be a claim for pension," and a claim for pension "may be considered to be a claim for compensation."  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (noting that while VA is not required to treat a claim for pension as one for compensation under § 3.151(a), it may do so in "appropriate circumstances").  However, the Board is not aware of any provision of VA law that indicates that a claim for education benefits, in itself, may also serve or be interpreted as a claim for VA disability benefits.  Moreover, and in the alternative, section 3.315 only concerns education benefits under Chapters 30 and 32 of 38 U.S.C. and Chapter 1606 of 10 U.S.C.  The Veteran applied for and was granted education benefits under Chapter 34 of 38 U.S.C., which is not mentioned in § 3.315.  Thus, this section does not apply to the Veteran's claim.  Accordingly, the Board did not commit CUE in its September 2012 decision in not considering the applicability of 3.315. 

The Veteran has not alleged any other errors of fact or law in the Board's September 2012 decision.  Nevertheless, the Board will review its findings. 

The September 2012 Board decision found that the proper effective date of service connection for diabetes and CAD (as secondary to diabetes) was September 29, 2004 pursuant to the effective date provisions of 38 C.F.R. § 3.114(a).  Specifically, when VA compensation benefits (among other specified types of VA benefits) are awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of VA (Secretary) or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

Diabetes mellitus was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under § 3.309(e) effective May 8, 2001.  See 66 Fed Reg 23 166 (May 8 2001); Desegang v Sec'y of Veterans Affairs, 312 F 3d, 1368, 1378 (Fed Cir 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C. § 1116(c)(2)).  Ischemic heart disease (IHD) including CAD (among other diseases) was added to the list effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010); see also 38 C.F.R. § 3.309(e).  These additions constitute liberalizing laws for the purposes of the effective date provisions of § 3.114. 

In its September 2012 decision, the Board found that the Veteran's original service connection claims for diabetes mellitus and CAD (claimed as secondary to diabetes) were received on September 29, 2004, "more than one year after the effective date of the liberalizing law which added diabetes mellitus to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service."  Thus, the Board found that "the appropriate effective date for the awards of service connection (pursuant to liberalizing legislation permitting presumptive service connection for diabetes mellitus as related to herbicide exposure and C as secondary to diabetes mellitus) is September 29, 2003, which is one year prior to the date of receipt of the original claim," under 38 C.F.R. § 3 114(a)(3).  The Board noted that this was the effective date which had been assigned by the agency of original jurisdiction, and that an earlier effective date under this section is not warranted.  

The Board's finding is supported by the evidence of record which, as discussed above, shows that no claim was submitted prior to September 29, 2004.  The Board also noted that because service connection for CAD was granted effective September 29, 2003 as secondary to diabetes, the liberalizing law adding CAD to the list of diseases presumed to be caused by herbicide exposure effective August 2010, a number of years after September 29, 2003, clearly could not afford an effective date earlier than September 29, 2003 under 38 C.F.R. § 3.114.  This finding is likewise supported by the evidence of record and the law. 

The provisions of 38 C.F.R. § 3.400 do not otherwise afford an earlier effective date since there was no earlier date of claim, as explained above.  See id.; see also 38 C.F.R. § 3.400(p) (cross-referencing § 3.114).  

Finally, in its September 2012 decision, the Board addressed another potential basis for an earlier effective date under 38 C.F.R. § 3.816, which was promulgated pursuant to orders of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816(a) and (e).  Under 38 C.F.R. § 3.816, for certain diseases added by the Secretary to the list of diseases presumed to be caused by Agent Orange exposure, as set forth in 38 C.F.R. § 3.309(e), compensation benefits may be awarded prior to the effective date of the amendment adding the newly covered herbicide disease.  In other words, this section provides an exception to the general rule regarding liberalizing laws under § 3.114 for diseases presumed to be caused by Agent Orange exposure ("covered herbicide disease") under § 3.309(e) under certain circumstances.  When the criteria for this exception apply, as set forth below, then the effective date of service connection may be earlier than the effective date of the liberalizing law adding a disease to the list of diseases presumed to be caused by herbicide exposure. 

The retroactive provisions of § 3.816 provide, in pertinent part, that when a compensation claim for a covered herbicide disease is denied in a decision issued between September 25, 1985 and May 3, 1989, or is pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award of service connection is the later of the date the claim was received by VA (which, in the case of a decision issued between September 25, 1985 and May 3, 1989, must be the claim on which the prior denial was based) or the date the disability arose.  § 3.816(c).  If such a claim is submitted within one year of service separation, then the effective date of the award is the day following the date of separation from service.  § 3.816(c)(3).  

In other words, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection may be as early as the date of the original claim, as opposed to the date of the petition to reopen or the effective date of the new law.  See 38 C.F.R. § 3.816. 

Section 3.816 defines a "covered herbicide disease" as a disease for which the Secretary established a presumption pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  These provisions apply to the additions of diabetes and IHD to the list of diseases presumed to be caused by Agent Orange exposure.  See 75 Fed. Reg. 53, 202 (providing, in pertinent part, that the Nehmer rules apply to the presumptive diseases newly added to § 3.309(e), including IHD).  

For the purpose of determining entitlement to retroactive benefits for the grant of a covered herbicide disease under 38 C.F.R. § 3.816, a claim will be considered a claim for compensation for a covered herbicide disease "if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease."  §3.816(c)(2)(i) (emphasis added).  

However, in the alternative, such a claim will be established for the purposes of § 3.816 if VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and VA denied compensation in that decision for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  § 3.816(c)(2)(ii).  Thus, when such a decision has been issued, there is no intent requirement to establish a claim under § 3.816(c)(2)(ii) for the purpose of entitlement to retroactive benefits pursuant to the Nehmer provisions.  

Here, because there was no VA decision prior to September 2005 denying service connection for a disability, let alone one which could reasonably be construed as denying service connection for CAD or diabetes, the exception to the intent requirement for establishing a claim, as provided under § 3.816(c)(2)(ii), does not apply.  Thus, a claim for purposes of the retroactive Nehmer provisions of section 3.816 may only be established under the ordinary standards governing compensation claims, which include an intent requirement.  As discussed above, a claim within the meaning of these standards was not submitted prior to September 29, 2004.  Accordingly, the Board's finding that an earlier effective date was not warranted under 38 C.F.R. § 3.816 was supported by the law and the evidence of record. 

In sum, the Veteran has not identified an error of fact or law in the Board's September 2012 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

With regard to the Board's June 2010 decision, the Veteran's only arguments in his September 2013 motion concerned the effective dates of service connection for diabetes and CAD.  As the Board's remand of these issues in June 2010 did not constitute a final decision, it is not subject to collateral attack via CUE.  See 38 U.S.C.A. § 7111 (providing that a final decision by the Board is subject to being revised or reversed on the grounds of CUE) (emphasis added); see also 38 C.F.R. § 20.1400.  The Veteran did not allege error of fact or law regarding the Board's June 2010 denial of increased ratings for diabetes, CAD, hearing loss, or tinnitus.  Thus, the Veteran's CUE motion regarding the Board's June 2010 decision is dismissed.  See id.


ORDER

The motion to revise or reverse on the basis of clear and unmistakable error the Board's September 2012 decision with respect to its denials of effective dates earlier than September 29, 2003 for the grants of service connection for diabetes mellitus and coronary artery disease is denied. 

The motion to revise or reverse the June 2010 Board decision on the basis of clear and unmistakable error is dismissed. 



                       ____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



